464 S.E.2d 45 (1995)
342 N.C. 407
STATE of North Carolina
v.
Alfredo F. SMITH, Jr.
No. 125A95.
Supreme Court of North Carolina.
December 8, 1995.
Michael F. Easley, Attorney General, by Robin P. Pendergraft, Special Deputy Attorney General, for the State.
Beaver, Holt, Richardson, Sternlicht, Burge & Glazier, P.A., by Richard B. Glazier, Fayetteville, for defendant-appellee.
*46 American Civil Liberties Union Legal Foundation, by Deborah K. Ross, amicus curiae.
PER CURIAM.
Reversed for the reasons stated in the dissenting opinion by Judge Walker.
REVERSED.